Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2016/081936, filed on 12/20/2016.
Claims 9-10, 12-13, and 15-17 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/02/2021), Applicants filed a new IDS, a response and an amendment on 01/03/2022, amending claims 9-10, 12-13, canceling claims 11 and 14, and adding new claims 15-17 is acknowledged. 
Claims 9-10, 12-13, and 15-17 are present for examination.

Applicants' arguments filed on 01/03/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claims 9-14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claim 10 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 9-14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 9-10, 12-13 and 14 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Lang et al. (Preparation of 7-dehydrocholesterol and/or the biosynthetic intermediates and/or secondary products thereof in transgenic organism. WO 2003/064650 A1 (German), publication 08/07/2003, which is also published as US 2006/0240508 A1, publication 10/26/2006), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

The previous rejection of Claims 9-10, 11, 12, and 13 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Birgit Ploier (Engineering of sterol synthesis in yeast. Diplomarbeit, January 1, 2010, a Thesis or Dissertation, page 1-105, see, IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;

in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 9-10, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Birgit Ploier (Engineering of sterol synthesis in yeast. Diplomarbeit, January 1, 2010, a Thesis or Dissertation, page 1-105, see, IDS) in view of Souza et al. (A stable yeast strain efficiently producing cholesterol instead of ergosterol is functional for tryptophan uptake, but not weak organic acid resistance. Metabolic Engineering 13 (2011) 555–569, see, IDS filed on 01/03/2022).
Regarding claims 9-10, 12-13 and 16-17, Birgit Ploier et al. (see, section 3.1, 3.2, 4.2, 6, Figures 8-14, 30, 45, and Table 21, see IDS) teach a yeast cell strain S. cerevisiae having ERG5 and ERG6 genes inactivated, wherein ARE2 and ARE1 genes have also been inactivated in said yeast strain , wherein said yeast cell strain S. cerevisiae. Brigit Ploier et al. further teach involvement of   C-24(28) sterol reductase, same as delta-24 sterol reductase enzyme, which is also known as ERG4 d24-reductase  (Erg4p gene) in the post-squalene pathway of converting Ergosta-5,7,22,24-tetraene-3-beta-ol to ergosterol (see, Fig. 4), as well as conversion of 7-dehydrodesmosterol to  7-dehydrocholesterol or 7-DHC as claimed  (see, Fig. 1a, Guo et al. Biotechnol Biofuels (2018), 11:p192, as evidential reference, see SnagIt image below). Birgit 
Because the genetically modified yeast cell S. cerevisiae microorganism of the claimed invention and that of genetically modified yeast cell S. cerevisiae microorganism of the reference is one and the same, Examiner takes the position that the production of sterols mix comprising 7-DHC vs Zymosterol is in a ratio of 87 to 2, or zymosterol is  3% or less, is inherently associated (present) in the sterol mixture produced inherently by the  genetically modified yeast cell S. cerevisiae microorganism of the Birgit Ploier et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemicals of 7-DHC, 7-DHC vs Zymosterol in a ratio of 87 to 2, or zymosterol is less than 3% by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product chemicals and the product chemicals of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
not teach explicitly heterologous expression of delta-24 sterol reductase gene encoding enzyme derived from vertebrate or plant in said S. cerevisiae having inactivated ERG5 and ERG6 and Are1 and Are2 genes, and a process for producing a mixture sterols comprising cholesta-5,7,24-trienol, a precursor of cholesta-5,7,-dienol or 7-dehydrocholesterol or 7-DHC as claimed.


    PNG
    media_image1.png
    786
    856
    media_image1.png
    Greyscale

heterologous expression of dehydrocholesterol 24-reductase (DHCR24) derived from Danio reiro (Zebra fish), a vertebrate, the same as sterol delta24-reductase as claimed in said stable yeast strain and a process of efficiently producing 7-dehydrocholesterol (7-DHC) and cholesterol (see, abstract, pg. 557, Col 2, para 2, Table 1). 
Souza et al. clearly teach a stable yeast strain having deletion of ERG5 and ERG6, and overexpression of heterologous expression of dehydrocholesterol 24-reductase (DHCR24) derived from Danio reiro (Zebra fish), a vertebrate, the same as sterol delta24-reductase as claimed in said stable yeast strain and a process of efficiently producing 7-dehydrocholesterol (7-DHC) and cholesterol.
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Birgit Ploier et al. and Souza et al. to use heterologous expression of dehydrocholesterol 24-reductase (DHCR24) derived from Danio reiro (Zebra fish), a vertebrate, the same as sterol delta24-reductase as taught by Souza et al.  and modify Birgit Ploier et al. in view of the teachings of Souza et al. and transform the engineered yeast cell of Birgit Ploier et al. having inactivated ERG5 and ERG6 and Are1 and Are2 genes, and a process for producing a mixture sterols comprising cholesta-5,7,24-trienol, a precursor of cholesta-5,7,-dienol or 7-dehydrocholesterol or 7-DHC to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress heterologous expression of dehydrocholesterol 24-reductase (DHCR24) derived from Danio reiro (Zebra fish), a vertebrate, the same as sterol delta24-reductase for producing 7-dehydrocholesterol or 7-DHC, a vitamin D3 precursor, which is commercially, pharmaceutically, therapeutically and financially 
One of ordinary skilled in the art would have a reasonable expectation of success because Birgit Ploier et al. could successfully produce an engineered yeast cell S. cerevisiae having inactivated ERG5 and ERG6 and Are1 and Are2 genes, and a process for producing a mixture sterols comprising cholesta-5,7,24-trienol, a precursor of cholesta-5,7,-dienol or 7-dehydrocholesterol or 7-DHC.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 9-10, 12-13 and 16-17 are rejected.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/03/2022 prompted the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656